Name: Commission Regulation (EC) NoÃ 2112/2004 of 10 December 2004 amending Regulation (EC) NoÃ 634/2004 laying down transitional measures for the application of Council Regulation (EC) NoÃ 2202/96 and Regulation (EC) NoÃ 2111/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  cooperation policy;  European construction;  plant product
 Date Published: nan

 11.12.2004 EN Official Journal of the European Union L 366/8 COMMISSION REGULATION (EC) No 2112/2004 of 10 December 2004 amending Regulation (EC) No 634/2004 laying down transitional measures for the application of Council Regulation (EC) No 2202/96 and Regulation (EC) No 2111/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Producer organisations in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereafter the new Member States) should benefit from the provisions of Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits (1). (2) The Community aid scheme for producers of certain citrus fruits is based on contracts between, on the one hand, producer organisations recognised or provisionally admitted under Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (2) and on the other hand, processors. (3) Commission Regulation (EC) No 634/2004 (3) laid down transitional measures for the application of Regulation (EC) No 2202/96 and of Commission Regulation (EC) No 2111/2003 of 1 December 2003 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits (4). (4) Article 13 of Regulation (EC) No 2111/2003 provides that producer organisations and processors wishing to participate in the aid scheme shall inform the competent authorities of the Member States in which their head office is situated, no later than 20 days before the start of the marketing year. (5) Due to different administrative constraints observed in the new Member States, certain producer organisations could not be recognised or provisionally admitted under Regulation (EC) No 2200/96 by the competent authorities in time to be in a position to inform those authorities of their wish to participate in the aid scheme within a time limit set by Article 13 of Regulation (EC) No 2111/2003. (6) In order to give, as far as possible, such producer organisations the opportunity to benefit from the provisions of Council Regulation (EC) No 2202/96, while ensuring that the aid scheme is properly applied, provisions should be made for the 2004/2005 marketing year as regards the deadline by which producer organisations in the new Member States should inform the competent authorities of their wish to participate in the aid scheme. (7) Article 10(1) of Regulation (EC) No 2111/2003 provides that the Member States have the possibility to decide, within a certain deadline fixed by that Article, the date(s) by which short-term contracts should be concluded by producer organisations that have their head office located in their territory. However, if producer organisations in the new Member States are to inform the competent authorities of their wish to participate in the aid scheme at a later stage, the deadline for the conclusion of short-term contracts that cover at least eight complete and consecutive months should be revised accordingly. Nevertheless, any revision of that deadline should not jeopardise the necessary checks to be carried out by the competent authorities of the Member States concerned. (8) Regulation (EC) No 634/2004 should therefore be amended accordingly. (9) Since the 2004/2005 marketing year started on 1 October 2004, and contracts between producer organisations and processors have already been arranged, amendments should apply from 10 September 2004. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 634/2004 the following Articles 3a and 3b are inserted: Article 3a By way of derogation from Article 13 of Regulation (EC) No 2111/2003, for the 2004/2005 marketing year, and for the new Member States only, producer organisations wishing to participate in the aid scheme provided for in Article 3 of Regulation (EC) No 2202/96 shall inform the competent authorities of the Member State in which their head office is situated no later than 120 days after they have been recognised or provisionally admitted under Council Regulation (EC) No 2200/96 (5), but in any case no later than 21 January 2005. Article 3b By way of derogation from Article 10(1)(a) of Regulation (EC) No 2111/2003, for the 2004/05 marketing year, and for the new Member States only, short-term contracts that cover at least eight complete and consecutive months shall be concluded no later than 1 February 2005. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 10 September 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 49. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (3) OJ L 100, 6.4.2004, p. 19. (4) OJ L 317, 2.12.2003, p. 5. (5) OJ L 297, 21.11.1996, p. 1.